Dismissed and Opinion Filed November 24,2015




                                             In The
                                   C!tnurl nf Appeals
                        lJiiftil ilistrict nf Wcxas at ilallas
                                     No. 05-15-00636-CV

                         IN THE INTEREST OF M.A.A., A CHILD

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                              Trial Court Cause No. 1-15-76

                             MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart
                                  Opinion by Justice Francis

       This is an appeal from the trial court's April 28, 2015 and June 10, 2015 orders denying

appellant's motions to recuse the trial judge. Because no final judgment has been entered, and an

order denying a motion to recuse is appealable only upon final judgment, we directed appellant

to file a letter brief addressing our jurisdiction. See TEX. R. Civ. P. 18aU)(1)(A); Ogletree v.

Matthews, 262 S.W.3d 316, 319 n.l (Tex. 2007) ("Texas appellate courts have jurisdiction only

over final orders or judgments unless a statute permits an interlocutory appeal."). Although

appellant complied, she has failed to show the Court has jurisdiction over the appeal.

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




150363F.P05                                       /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE                        RECEIVED IN
                                                                             ~OURT OF /\PPEALS, 5th OIST.

                                                                                  DEC 1 1 Z015
                                                                                  LISA MATZ
                                                                              CLERK. 5th DISTRICT
                                C!t:nurf nf J\pp£aln
                       Yiftij ilintrid nf W£xan at llallan
                                      JUDGMENT

IN THE INTEREST OF M.A.A., A CHILD                On Appeal from the 382nd Judicial District
                                                  Court, Rockwall County, Texas
No. 05-15-00636-CV                                Trial Court Cause No. 1-15-76.
                                                  Opinion delivered by Justice Francis.
                                                  Justices Evans and Stoddart participating.

       In accordance with this Court's opinion ofthis date, we DISMISS the appeal.

       We ORDER appellees David Rohlf, Michael Goodman, James Andrew Aikens, Nancy
Aikens, Gary Arey, Susan Wright, Ann Marie Jordan, Shawn Richards, Carece Buraqck, Breena
Nichols Rhodes, and Matthew Joseph Aikens recover their costs, if any, of this appeal from
appellant Sherry Rhodes.


Judgment entered November 24, 2015.




                                            -2-
Order entered November 24,2015




                                          In The
                                   QCourt of appeals
                        .1'tftb j~Btsttttt of QJ:exas at j~Ballas
                                   No. 05-15-00636-CV

                       IN THE INTEREST OF M.A.A., A CHILD

                    On Appeal from the 382nd Judicial District Court
                                Rockwall County, Texas
                            Trial Court Cause No. 1-15-76

                                         ORDER

      In light ofthe Court's opinion of this date, we DENY all pending motions as moot.


                                                   Is/   MOLLY FRANCIS
                                                         JUSTICE
                                                                !''4 TEX.I\S